Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is in response to application No.  17/146,157, filed on 01/11/2021. Claims 21-40 are currently pending and have been examined. Claims 21-40 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21- 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 21-40 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  

The  “detecting, identifying, determining” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing a video content item and an actionable object. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as
“a) receiving, …, a request for supplemental content to interrupt primary video content played on the client device; b) providing, …. responsive to receiving the request, a video content item to play on the client device with an actionable object the actionable object configured to: (a) skip the playing of the video content item in response to a triggering of the actionable object and (b) communicate with the at least one server via an interface to indicate skipping of the playing of the video content item”. These are limitations toward accessing or receiving data (gathering data). 
Further, the Examiner notes that the limitation  “to play on the client device with an actionable object the actionable object configured to: (a) skip the playing of the video content item in response to a triggering of the actionable object and (b) 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“by the at least one server via the interface”, from the instant disclosure, 
“[0090] Figure 12 is a block diagram of apparatus 1200 that may be used to perform at least some operations, and store at least some information, in a manner consistent with the present invention. The apparatus 1200 basically includes one or more processors 1210, one or more input/output interface units 1230, one or more storage devices 1220, and one or more system buses and/or networks 1240 for facilitating the communication of information among the coupled elements. One or more input devices 1232 and one or more output devices 1234 may be coupled with the one or more input/output interfaces 1230. 
[0091] The one or more processors 1210 may execute 
machine-executable instructions (e.g., C or C++ running on the Solaris operating system available from Sun Microsystems Inc. of Palo Alto, California or the Linux operating system widely available from a number of vendors such as Red Hat, Inc. of Durham, North Carolina) to perform one or more aspects of the present invention. At least a portion of the machine executable instructions may be stored (temporarily or more permanently) on the one or more storage devices 1220 and/or may be received from an external source via one or more input interface units 1230”, paragraphs 90 and 91.

“the actionable object”, from the instant disclosure, 
“[00139] Figure 19 illustrates an exemplary video player Web page1900 
which may be used in embodiments consistent with the present invention. The page may include a video content portion 1910 with video player controls (e.g., play, pause, skip, change volume, change screen size, etc.) 1920. The page 1900 may include a title line 1950, related information (e.g., length, time of upload or file creation, URL link) 1960, various frames 1970 extracted from the video stream, and descriptive text 1980. A video search box 1930 and search button 1940 are also shown. In at least some embodiments consistent with the present invention, video ads may be played in the same portion 1910 as the video content. Alternatively, or in addition, (e.g., video) ads can be shown in separate portions. If the ads are 

The mention of components “by the at least one server via the interface”, “the actionable object” are just generic computer components.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim 
“by the at least one server via the interface”, “the actionable object” these elements only are adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g);
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “by the at least one server via the interface”, “the actionable object” elements were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.

“a) receiving, …, a request for supplemental content  to interrupt primary video content played on the client device; b) providing, …. responsive to receiving the request, a video content item to play on the client device with an actionable object the actionable object configured to: (a) skip the playing of the video content item in response to a triggering of the actionable object and (b) communicate with the at least one server via an interface to indicate skipping of the playing of the video content item”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“by the at least one server via the interface”, “the actionable object” are anything other than a generic computer component, and the “vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining an estimated outcome and setting a price or totalizing or summarizing is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
“by the at least one server via the interface”, “the actionable object” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 31: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim
“at least one server comprising one or more processors coupled with memory,” from the instant disclosure, see paragraph 92.
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 22-30 and 32-40, the claims recite elements such as  “the amount of time between the interruption and the skipping is less than a threshold time, and wherein determining the metric further comprises identifying an invalid impression on the client device”,  “amount of time between the interruption and the skipping is greater than a threshold time; and wherein determining the metric further comprises identifying a valid impression on the client device”, “updating a counter for the video content item based on the amount of time between the interruption of the primary video content and The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24, 26-31, 34, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG. PUB. No. 20030229900 (Reisman) in view of US PG. PUB. No.  20060161635 (Lamkin).

As to claims 21 and 31, Reisman discloses a method (abstract), comprising: 
a) receiving, by at least one server from a client device, a request for supplemental content to interrupt primary video content played on the client device
(“… include any scheme that associates defined resource anchors or triggers with corresponding actions. Use of VCR-like or audio recorder-like controls to add non-linearity to a linear medium (e.g., fast forward/reverse, and skip ahead), also referred to as "trick-play" functionality, is also considered as hypermedia-like…”, paragraph 39.
“…The storage layer, as used herein, includes media that may be streamed directly from a media capture device, such as a camera, microphone, or other sensor, and may not actually be stored. "Streaming" as used herein, unless otherwise indicated or clear from context, refers to this process of transmitting a resource representation, whether or not the resource is stored or not, and the representation may be in a format suited to storage, or one specifically suited to streaming…”, paragraph 42. 
“…object-based media formats, the term is meant herein to be used in accordance with the definitions applicable to such formats. It will also be understood that in the context of software system architectures, "object" refers to object-oriented software design, modeling, and programming, in which all relevant entities are structured as objects, computation is performed by objects communicating with one another by passing messages that request actions and convey any arguments or parameters that characterize that action, and objects have memory and are instances of classes which serve as repositories for behaviors associated with objects and which are organized into a class hierarchy….”, paragraph 83.
“…For example, such identification may not be fully deterministic as to whether the resource that will be found in a channel or stream at the time of activation (or at a specified time) will really be the resource that was named, or some other resource that happened to appear. For example, a request to transfer the same channel while watching one program, might occur as a program change (or commercial interruption) occurred, and cause some other program to appear instead. In simple cases of continuing viewing, this may not be a serious problem, but if the desire was to begin interaction with a program that just ended, the desired function might be impossible. Thus in linking to an enhancement with another device set as target (especially if using third-party arcs), it may be desirable for the behavior to ensure that the current program at the source device set be treated as the starting resource for a link traversal to be completed at the target device set. Similarly, as noted above, and as is a known problem with DVRs, a request to activate a resource at a given time … obtain the desired resource…”, paragraph 211 . 
“[0549] Further information regarding embodiments applied to advertising content will now be provided. It should be understood that ads could be treated as being separate programs of a special kind and related to a primary program. … the start of a commercial might trigger the opening of a new screen or window for enhancement content relating to that ad. Such triggering might be done in a variety of ways, such as, for example, using special logic related to insertion of commercials, or based on ATVEF triggers…”, paragraph 549.
“…the ads might be selected and inserted into an ad slot without being determined by the particular channel that the base program is on. In such cases, a program identifier for the ad might be used as the relevant state information that identifies the ad as a starting resource, and associates it with links to enhancement resources….”, paragraph 551);

Note, the Examiner interprets the “… request to activate a resource at a given time” as request for supplemental content which is the  approach claimed herein and it is different that the one also discussed by Reisman  in paragraph  626 and not claimed herein “[0626] Another is simple placement of ad or commerce offers embedded in or adjacent to a content resource (in space and/or time), commonly, but not necessarily, of a similar media type. Such embedded ads might include traditional Web page banners or other current and future forms of Web page-related advertising, and follows the model of other media, including conventional TV, in which the ad is simply adjacent to a content resource”);

b)  providing, by the at least one server responsive to receiving the request, a video content item to play on the client device with an actionable object the actionable object configured to
trick-play" functionality [Examiner interprets as an actionable object], is also considered as hypermedia-like. …”, paragraph 39);
(a) skip the playing of the video content item in response to a triggering of the actionable object and (b) communicate with the at least one server via an interface to indicate skipping of the playing of the video content item
(”… use of trick-play or time-shifting functions, as causing implicit transfer requests to maintain that coordination automatically…”, paragraph 159.
 “[0291] Such externally mediated coordination could be enhanced by value-added server functions. For example, ….. trick-play controls”, paragraph 291);

c)  detecting, by the at least one server via the interface, the triggering of the actionable object to skip the playing of the video content item
(“… Hypermedia is meant to include "hypertext", and the two may at times be used synonymously in the broad sense [Examiner interprets as detecting, …. the triggering of the actionable object], but where stated or otherwise clear in context, "hypertext" can refer particularly to text content, and "hypermedia" to extend that to content that includes other formats such as graphics, video, and sound. The terminology used herein is meant of be generally consistent with that used in World Wide Web Consortium (W3C) recommendations….”, paragraph 35.
other process identifier for transaction submission, and selectable content elements having a defined relationship to other resources or actions. This is meant to include any scheme that associates defined resource anchors or triggers with corresponding actions. Use of VCR-like or audio recorder-like controls to add non-linearity to a linear medium (e.g., fast forward/reverse, and skip ahead), also referred to as "trick-play" functionality, is also considered as hypermedia-like.….”, paragraph 39.
“…. Accordingly, state information could be obtained and exported at the browsing control level, such as channel setting, program selection, and trick-play command information, and/or sensed [[Examiner interprets as detecting, …. the triggering of the actionable object]] at the level of program play, such as in the sensing of program ID metadata embedded in or associated with the program currently playing…”, paragraph 284);

d)  identifying, by the at least one server based on the triggering, an amount of time between an interruption of the playing of the primary video content and the skipping the playing of the video content item
(Reisman discloses state information such as, “ …time-position information (relative to the beginning or some other reference point) can be obtained by a number of methods, including reading embedded time code data, or externally tracking time-position. The TV exporter can extract or derive such time code data to include in the state record. If VCR-like trick play functions or other hypermedia controls are allowed to alter the play of the base program, and synchronization of enhancements at another device set is to be maintained, then a tracking process can be used … in state (time-position) as they occur….”, paragraph 169.
“…[0170] Program state information may also be available from an intelligent remote control, which will ordinarily have information on the channel or other program setting last set, and which may also have time-position information, or be able to construct such information based on analysis of the commands it issued (as long as there are not intervening control inputs from another source that the remote is unaware of)….”, paragraph 170.
“…For example, the problem can be solved through the use of a time-based table of triggers and links as outlined above, or other similar methods. Such a table need only be archived with an appropriate identifier and made available at playback time, …”, paragraph 186.
“…time-interval attributes (start and end times for enabling the link, relative to time position in the starting resource) serves as a more flexible alternative to the sending of link arc triggers in real-time. The effect of real-time triggers can then be derived by processing [Examiner interprets as  identifying, … an amount of time between an interruption of the playing of the primary video] the linkbase in a sequence that is in accord with the time-interval attributes…”, paragraphs 189, 206.
“…Control issues in such a case might include what number of primary program channels might have active enhancement channels held open and actively responsive to time-based resource update trigger…”, paragraph 702);

e) determining, by the at least one server, a metric for the video content 
(Reisman discloses  metrics for video content view, “…[0567] A portal might draw on personal preferences and/or behavioral data that indicate a viewer's habits and tastes to make estimates of probable viewing behavior [Examiner interprets as a metric for the video content]. Such personal preferences and/or behavioral data could include, for instance, data relating to TV viewing, Web browsing, and/or other activities. Personal preferences and/or behavioral data could range in level, perhaps including factors such as channels or networks, specific shows, genres, actors, subjects, and/or the like, and/or how such factors vary by time-of-day, recent behavior and task work style, participation of other household members or guests, and the like. Combined with program guide data, such information could allow for reasonably accurate predictions of viewing at given times…”, paragraph 567).

Although, Reisman teaches a metric for the video content, paragraph 567, time-interval, time-position and time-base attributes, paragraphs 186, 189,  206 and 702, Reisman does not expressly disclose but Lamkin discloses 
a metric for the video content item based on the amount of time between the interruption and the skipping.
“…[0214] Similarly in some embodiments, for client devices 124-130 that are accessing or accessed by the server 122 the server can have the added functionality of being a remote control to the client device and controlling the current playback of content, similar to a wireless remote control. The remote control features can include the ability to pause, play, fast forward, rewind a current stream being played through a particular client device. Other controls could also be remotely applied to the client device such as volume control, brightness, and other such controls. This may also include the ability to view the current file in playback, time elapsed/remaining and other such statistics at the server 122 [Examiner interprets as a metric for the video content item based on the amount of time between the interruption and the skipping]...”, paragraph 214).
Further, Lamkin also discloses
skip the playing of the video content item in response to a triggering of the actionable object and (b) communicate with the at least one server via an interface to indicate skipping of the playing of the video content item
(“[0300] … user interfaces are additionally provided in some embodiments. As introduced above, some … user interfaces allow users to access the local network remotely. Other …user interfaces allow a user to … control client devices. For example, a …user interface can control a content stream (e.g. transport) for playing audio content (e.g., playing radio). Additionally, some embodiments allow for trick-play radio that provide: ad skipping (e.g., through intelligence in the DMA of time points in stream); feedback loop to provider of user preferences to target ads [Examiner interprets as communicate with the at least one server via an interface to indicate skipping of the playing of the video content item]…”, paragraph 300).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lamkin’s teaching with the 
controlling the current playback of content and  control features such as pause, play, fast forward, rewind a current stream being played through a particular client device (see Lamkin paragraph 214).

As to claim 31, it comprises the same limitations than claim 21 above , therefore is rejected in the same manner and further the claim comprises 
at least one server comprising one or more processors coupled with memory, the at least one server
(“…servers" include content servers or repositories, application servers that may perform information processing, searching, e-commerce, or other transaction or support services remote from the user, including TV and video servers, audio servers, other storage servers, including storage area networks (SANs), network addressable storage (NAS), game servers, virtual reality servers, cable and satellite TV and ITV head-end systems, network servers such as proxies and caching servers, and the like. "Head-end server" is meant to be inclusive of other remote servers that may be reached via the head-end, regardless of actual location or function….”, paragraph 48).

As to claims 24 and 34, Reisman discloses
further comprising determining the metric further comprises updating behavioral data for the video content item based on the amount of time between the interruption of the primary video content and the skipping of the playing of the video content item
behavioral data that indicate a viewer's habits and tastes to make estimates of probable viewing behavior [Examiner interprets as a metric for the video content. The video content item based on the amount of time between the interruption of the primary video content and the skipping of the playing of the video content]. Such personal preferences and/or behavioral data could include, for instance, data relating to TV viewing, Web browsing, and/or other activities. Personal preferences and/or behavioral data could range in level, perhaps including factors such as channels or networks, specific shows, genres, actors, subjects, and/or the like, and/or how such factors vary by time-of-day, recent behavior and task work style, participation of other household members or guests, and the like. Combined with program guide data, such information could allow for reasonably accurate predictions of viewing at given times…”, paragraph 567).

Although, Reisman does not expressly discloses “updating a counter”, from the teaching of Riesman on “behavioral data” and “accurate predictions of viewing at given times”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that counter(s) are updated in order to have accurate predictions (see Reisman at least paragraph 567).

As to claims 26 and 36, Reisman discloses

 (Reisman discloses  metrics for video content view, “…[0567] A portal might draw on personal preferences and/or behavioral data that indicate a viewer's habits and tastes to make estimates of probable viewing behavior [Examiner interprets as a metric for the video content. An attribution value for a content provider associated with the video content item]. Such personal preferences and/or behavioral data could include, for instance, data relating to TV viewing, Web browsing, and/or other activities. Personal preferences and/or behavioral data could range in level, perhaps including factors such as channels or networks, specific shows, genres, actors, subjects, and/or the like, and/or how such factors vary by time-of-day, recent behavior and task work style, participation of other household members or guests, and the like. Combined with program guide data, such information could allow for reasonably accurate predictions of viewing at given times [[Examiner interprets as a metric for the video content. An attribution value for a content provider associated with the video content item].…”, paragraph 567).

As to claims 27 and 37, Reisman discloses
wherein providing the video content item further comprises providing the video content item for display on a media player on a webpage on the client device, the media player configured with the interface in accordance with an application programming interface 
( “1. A method for operating a computer, comprising: receiving a state record containing state information relating to a media player; and establishing a session at said computer, said session based on said state information”, claim 1 of Reisman).

As to claims 28 and 38, Reisman discloses
wherein providing the video content item further comprises providing the video content item to interrupt the playing of the primary video content on the client device to initiate the playing of the video content item
(“[0549] Further information regarding embodiments applied to advertising content will now be provided. It should be understood that ads could be treated as being separate programs of a special kind and related to a primary program. … the start of a commercial might trigger the opening of a new screen or window for enhancement content relating to that ad. Such triggering might be done in a variety of ways, such as, for example, using special logic related to insertion of commercials, or based on ATVEF triggers…”, paragraph 549.
“…the ads might be selected and inserted into an ad slot without being determined by the particular channel that the base program is on. In such cases, a program identifier for the ad might be used as the relevant state information that identifies the ad as a starting resource, and associates it with links to enhancement resources….”, paragraph 551);

As to claims 29 and 39, Reisman discloses
wherein detecting the triggering further comprises 
accessing, via the interface, the client device to identify at least one interaction associated with the video content item, the at least one interaction comprising at least one of the triggering of the actionable item to skip the playing of the video content item, 
(“… special coding and logic that implements structures such as menu structures that have a defined graph structure, transaction request forms that have an associated address or other process identifier for transaction submission, and selectable content elements having a defined relationship to other resources or actions. This is meant to include any scheme that associates defined resource anchors or triggers with corresponding actions. Use of VCR-like or audio recorder-like controls to add non-linearity to a linear medium (e.g., fast forward/reverse, and skip ahead), also referred to as "trick-play" functionality, is also considered as hypermedia-like.….”, paragraph 39.
“…. Accordingly, state information could be obtained and exported at the browsing control level, such as channel setting, program selection, and trick-play command information, and/or sensed [[Examiner interprets as detecting, …. the triggering of the actionable object]] at the level of program play, such as in the sensing of program ID metadata embedded in or associated with the program currently playing…”, paragraph 284);

a selection with the video content item to access a landing page, or a triggering of a second actionable item to pause the playing of the video content item.
to refer to an ending resource as the target of a link, as for a "target resource" or "target page."..”, paragraph 37.
“…Use of VCR-like or audio recorder-like controls to add non-linearity to a linear medium (e.g., fast forward/reverse, and skip ahead), also referred to as "trick-play" functionality, is also considered as hypermedia-like.….”, paragraph 39.
“ For example, for the show "Who Wants to be a Millionaire," a user must go to www.abc.com, click a button marked ETV, then pick Millionaire (and then select the time zone…”, paragraph 187.
“…. Accordingly, state information could be obtained and exported at the browsing control level, such as channel setting, program selection, and trick-play command information, and/or sensed [[Examiner interprets as detecting, …. the triggering of the actionable object]] at the level of program play, such as in the sensing of program ID metadata embedded in or associated with the program currently playing…”, paragraph 284);

As to claims 30 and 40, Reisman discloses
wherein receiving the request for supplemental content further comprising receiving the request for supplemental content to interrupt the primary video content played on the client device, the request transmitted by the client device in accordance with an indication associated with primary video content subsequent to initiation of the primary video content.
(“0062] Reference to "identity" of a "TV program" or for a radio program or other hypermedia resource external to the Web or an equivalently structured storage layer is meant to refer to resource identification information for any such resource, and identity of a "current" program may be limited to the channel (or equivalent) or may use a globally unique channel identifier, but may also include time-position information, such as a fixed time position from the start of a given segment, or a current position in real-time play [Examiner interprets as receiving the request for supplemental content to interrupt the primary video content played on the client device, the request transmitted by the client device in accordance with an indication associated with primary video], which may be specified in terms of a fixed position and a real time at which play begins from that position. "Identity," "program identifier" and "resource identifier" are used broadly to include any identifying information…”, paragraph 62. 
“…and replay of content time-shifted to a time other than the original broadcast…”, paragraph 176.
“…a request to activate a resource at a given time … obtain the desired resource…”, paragraph 211 . 
See also “0040] According to embodiments of the invention, links may refer to specific portions of a node or resource, such a by an "anchor" that associates the link to a position in text (such as in a HTML "A element"), or an "area" or "region" that associates the link to a spatial portion of an object's visual display, or to non-spatial portions, such as temporal subparts that may be defined by "begin" and "end" attributes, also referred to as "time positions" or together as a "time scope" or "time-span." …”, paragraph 40).

Claims 22, 23, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20030229900 (Reisman) in view of US PG. PUB. No. 
20060161635 (Lamkin) in view of US PG. PUB. No. 20030154128 (Liga).

As to claims 22, 23, 32 and 33,  Reisman discloses
determining, by the at least one server, that the amount of time between the interruption and the skipping 
(Reisman’s system teaches capabilities for  “ITV includes systems using TV industry standards, such as ATVEF (Advanced Television Enhancement Forum)”, paragraph 60.
“[0179] With further respect to ATVEF, it is noted that ATVEF triggers include:
 [0182] A time of expiration, after which the triggered content is to become unavailable [Examiner interprets as determining…. that the amount of time between the interruption and the skipping time]”, see at least paragraphs 182.
determining, by the at least one server, that the amount of time between the interruption and the skipping is greater than a threshold time; and wherein determining the metric further comprises identifying a valid impression on the client device responsive to determining that the amount of time is greater than the threshold time.
(Reisman teaches that his system includes “ITV includes systems using TV industry standards, such as ATVEF (Advanced Television Enhancement Forum)”, paragraph 60.
“[0179] With further respect to ATVEF, it is noted that ATVEF triggers include:
Examiner interprets as determining…. that the amount of time between the interruption and the skipping is greater than a threshold time]”, paragraph 182.
“[0201] … be thought of as relating a program to a series of triggers and/or links keyed to time. …” , paragraph 201.
[0206] …., this linkbase information be abstracted into a time-based table of times and triggers, or other similar data structures, “, paragraph 206);
Raisman does not expressly disclose but  Liga discloses
that the amount of time between the interruption and the skipping is less than a threshold time,
and the skipping is less than a threshold time, and wherein determining the metric further comprises identifying an invalid impression on the client device responsive to determining that the amount of time is less than the threshold time
(“…For example, the PVR may show a series of still frames designed to be displayed for a certain amount of real time during a fast-forward operation, effectively displaying a viewable, if truncated [Examiner interprets as identifying amount of time between the interruption and the skipping is less than a threshold time …], advertisement in storyboard form instead of the speeded-up normal advertisement. Alternately, a single frame may be shown during the entire fast-forward operation, or a sound clip might be played…”, paragraph 8.
“…stead of seeing a typical advertisement played at high speed during a fast-forward operation intended to speed past the ad, a consumer will see whatever the embedded still frames designed to be displayed for a certain amount of real time during a fast-forward operation, effectively displaying a viewable advertisement [Examiner interprets as skipping is greater than a threshold time; and wherein determining the metric further comprises identifying a valid impression] …. Alternately, a single frame may be shown during the entire fast-forward operation in order to maximize impact on a consumer…”, paragraph 23.
“…The storyboarded advertisement thus conveys greater information and makes a stronger impression on a fast-forwarding consumer [Examiner interprets as  identifying an valid impression on the client device]. As previously mentioned and discussed with respect to FIG. 4, such data may be embedded in a portion of the video signal not normally displayed, or again transmitted as dedicated data packets….”, paragraph 64);
The Examiner notes that Liga discloses, skipping is less than a threshold time,  when discloses, “a certain amount of real time during a fast-forward operation, effectively displaying a viewable, if truncated”, paragraph 8; Skipping is greater than a threshold time and a valid impression, “still frames designed to be displayed for a certain amount of real time during a fast-forward operation, effectively displaying a viewable advertisement “, paragraph 23.
Liga does not expressly disclose “an invalid impression”  but from the teaching of Liga  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liga’s teaching with the teaching of  Reisman. One would have been motivated to  provide functionality to handle in 
real time a fast-forward operation, effectively displaying a viewable, if truncated (Examiner interprets as “an invalid impression” in order to offer strong impressions (see at least Liga paragraphs 2 and 8).

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20030229900 (Reisman) in view of US PG. PUB. No. 
20060161635 (Lamkin) in view of US PG. PUB. No.  20020133397 (Wilkins).

As to claims 25 and 35, Reisman discloses
providing, by the at least one server, an indication of the metric for the video content item to a content provider associated with the video content item, 
(Reisman discloses  metrics for video content view, “…[0567] A portal might draw on personal preferences and/or behavioral data that indicate a viewer's habits and tastes to make estimates of probable viewing behavior [Examiner interprets as a metric for the video content]. Such personal preferences and/or behavioral data could include, for instance, data relating to TV viewing, Web browsing, and/or other activities. Personal preferences and/or behavioral data could range in level, perhaps including factors such as channels or networks, specific shows, genres, actors, subjects, and/or the like, and/or how such factors vary by time-of-day, recent behavior and task work style, participation of other household members or guests, and the like. Combined with program guide data, such information could allow for reasonably accurate predictions of viewing at given times…”, paragraph 567).
Raisman does not expressly disclose but  Wilkins discloses

the metric including at least one of a number of valid impressions and a number of invalid impressions based on the amount of time
(“…AME 106 further determines if the number of valid advertisements remain stored in local cache 108 has dropped below a predetermined threshold…”, paragraphs 83 and 86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilkins’s teaching with the teaching of  Reisman. One would have been motivated to  provide functionality to count a number of valid advertisements in order to  update associated control data (see Wilkins paragraph 86).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The HotMedia architecture: progressive and interactive rich media for the Internet”. IEEE. 2001. This article discloses that HotMedia is a novel scalable solution for delivering interactive rich media over the Internet. It is a delivery-suitable file format that can contain heterogeneous compositions of media bit streams as well as meta-data that define the behavior, composition, and interaction semantics. This enables the creation of lightweight single-file representations of interactive, multiphase presentations involving multiple media-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/28/2022